Title: III. “Amicus Reipublicae” to John Mercereau, 20 May 1780
From: “Amicus Reipublicae”
To: Mercereau, John



[20 May 1780]

In Consequence of an Express from Europe to Sir Henry Clinton pr the Pearl Frigate intimating that a Large Fleet Consisting of Severel Sail of the Line & a large Body of Troops had made an Elopement from Brest & were Destined for the Continent the Irish frigate was dispatched with the intilligence to Clinton, & immediately the inhabitints of new york were Commanded to prepare for thier Reception in Case they might be Bound to this port which is the general Opinion of Our Politicians a Breast work in form of an half Moon is Constructing near the Water works last wednesday Morning ground was Broke on Corlers hook on the most advantagious Spot[.] it has a very Extensive Command when finished will Contain 500 Men the Militia work at this fort 3 Compenies the fore Noon Same Number the Afternoon 50 in a Compeny and are very deligent to Secure the City from any Assult by Sea or land I am told that 16 days only is Alowed to Complete this fortification which is to be Styled the Loyel Citizens Redoubt, indeed they are very Assiduous to Acomplish it but the Engineers are of Opinion it will take three weeks, ere it will be finished, The Dist[ance] about 300 yards from a small fort Near Jone’s’s & is near 2 fortifications much Demolished and of little Use Next week you may Expect to hear More perticuler as it will take Some time to get A[u]thentic information, the Independent Compenies Guard the City while the Reguler forses are on the Out posts By the best information we Can procure as yet there are abt 12 large Sloops and Schooners Laden with Stone to Sink as Cheveaux de frize to Obstruct

the paseage in the Channel they are gone to the hook and are to be Sunk at the first apearence of an Enemy the Galatea a Copper Bottom frigate is Now one of the principel Ships in the Harbour indeed Nothing Superier to a Frigate remains tho they are in Continuel Expectation of Admirel Graves to Command on this Station which Augmentation it is Imagened will Render the British Navy in this Quarter Equel if Not Superier to the french fleat that is Expected, the Rusel is gone out on a Cruise great part of her Crew impressed just before her Departure, the ⟨Out⟩ line Strengthening the Fort at Brookli⟨ne⟩ which is beyond Dispute a very Respectable Fortress.
they are very Suspicious of a french fleat Coming here there are Dispaches gone for Genel Clinton if he Can take Charles town to garison it, the Reste of the troops to Come here, if he fails after an attempt made by Storm the hole to Come, which is to be att the Risk of half his army.
